As filed with the Securities and Exchange Commission on July 28 , 2009 Registration No. 333-156908 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 3 ON FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Reed’s, Inc. (Exact name of registrant as specified in its charter) Delaware 35-2177773 (Stateorjurisdictionof incorporationororganization) (PrimaryStandardIndustrial ClassificationCodeNumber) (I.R.S.Employer IdentificationNumber) 13000 South Spring Street
